Exhibit 10.4

AMENDMENT AND NOVATION AGREEMENT

dated 14 June 2012

THIS AMENDMENT AND NOVATION AGREEMENT (this “Agreement”) is made and entered
into by and between Molson Coors Holdco 2 LLC (formerly known as Molson Coors
Holdco – 2 Inc.), a Delaware limited liability company ( “MC Holdco”), Molson
Coors Netherlands B.V., a private company with limited liability (in Dutch:
‘besloten vennootschap met beperkte aansprakelijkheid’) incorporated under the
laws of the Netherlands (“MC Netherlands”), Molson Coors Brewing Company, a
Delaware corporation (“MCBC”), Starbev L.P., a limited partnership formed and
organized under the laws of Jersey (the “Seller”) and the individuals executing
this Agreement hereunder (the “Management Warrantors”) (each a “Party”, and
together the “Parties”).

RECITALS

WHEREAS, on 3 April 2012 MC Holdco, the Seller and MCBC entered into an
agreement pursuant to which MC Holdco has agreed to purchase all of the share
capital of Starbev Holdings S.à r.l., a company incorporated in the Grand Duchy
of Luxembourg (the “Company”) (the “Purchase Agreement”);

WHEREAS, MC Holdco, the Seller and MCBC wish to make certain amendments to the
Purchase Agreement;

WHEREAS, MC Holdco desires to be released and discharged from the Purchase
Agreement (as amended) and each Transaction Document (as defined in the Purchase
Agreement) to which it is a party and the Parties have agreed to the novation of
the Purchase Agreement (as amended) and each Transaction Document to which the
Purchaser is a party and to the substitution of MC Netherlands as a party to the
Purchase Agreement (as amended) and each Transaction Document to which it is a
party in place of MC Holdco; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. Amendment. With immediate effect from the date of this Agreement (the
“Effective Date”), the Purchase Agreement shall be amended (and save where the
context otherwise requires, any reference to the Purchase Agreement in this
remainder of this Agreement and elsewhere shall be read and construed as a
reference to the Purchase Agreement as amended by this clause 1) such that:

 

  a. MC Holdco shall no longer be required to procure repayment and cancellation
of any inter-company indebtedness for borrowed money (including accrued interest
up to and including Closing) owed by any Target Company to the Seller as set out
in clause 6.3(a) of the Purchase Agreement, but instead shall purchase and
assume, and the Seller shall sell and transfer, such inter-company indebtedness
for borrowed money (including accrued interest up to and including Closing) free
from all Third Party Rights and with all rights and obligations attaching to
them, at Closing;

 

  b. the price for such transfer will be the aggregate amount of all such
indebtedness, including accrued interest up to and including Closing;



--------------------------------------------------------------------------------

  c. assuming a Closing Date of 15 June 2012, the indebtedness owed by all
Target Companies to the Seller (the “Inter-Company Indebtedness”) will be:

 

  i. the Total Amount (as shown in Section 1(i) of Schedule A attached hereto
(“Schedule A”)) due under the terms and conditions applicable to the Series A
Preferred Equity Certificates (the “A PECs Terms and Conditions”), being (i) the
Par Value Amount (as shown in Section 1(i) of Schedule A) as Par Value (as
defined in the A PECs Terms and Conditions) of the outstanding Series A
Preferred Equity Certificates issued by the Company and subscribed by the Seller
and (ii) the Accrued Yield Amount (as shown in Section 1(i) of Schedule A) as
accrued and unpaid Yield (as defined in the terms A PECs Terms and Conditions)
accrued up to and including Closing;

 

  ii. the Total Amount (as shown in Section 1(ii) of Schedule A) due under the
terms and conditions applicable to the Series B Preferred Equity Certificates
(the “B PECs Terms and Conditions”), being (i) the Par Value Amount (as shown in
Section 1(ii) of Schedule A) as Par Value (as defined in the B PECs Terms and
Conditions) of the outstanding Series B Preferred Equity Certificates issued by
the Company and subscribed by the Seller and (ii) the Accrued Yield Amount (as
shown in Section 1(ii) of Schedule A) as accrued and unpaid Yield (as defined in
the B PECs Terms and Conditions) accrued up to and including Closing;

 

  iii. the Total Amount (as shown in Section 1(iii) of Schedule A) due under the
terms and conditions applicable to the Series D Preferred Equity Certificates
(the “D PECs Terms and Conditions”), being (i) the Par Value Amount (as shown in
Section 1(iii) of Schedule A) as Par Value (as defined in the D PECs Terms and
Conditions) of the outstanding Series D Preferred Equity Certificates issued by
the Company and subscribed by the Seller and (ii) the Accrued Yield Amount (as
shown in Section 1(iii) of Schedule A) as accrued and unpaid Yield (as defined
in the D PECs Terms and Conditions) accrued up to and including Closing;

 

  iv. the Total Amount (as shown in Section 1(iv) of Schedule A) due under an
interest-free shareholder loan agreement dated 5 November 2009 and entered into
by the Seller as lender and the Company as borrower (the “Interest-Free Loan
Agreement”); and

 

  v. the Total Amount (as shown in Section 1(v) of Schedule A) due under an
intercompany loan agreement dated 26 January 2010 and entered into by the Seller
as lender and the Company as borrower (the “Intercompany Loan Agreement”), being
(i) the Principal Amount (as shown in Section 1(v) of Schedule A) of principal
and (ii) the Accrued Interest Amount (as shown in Section 1(v) of Schedule A) as
interest accrued up to and including Closing;

 

  d. subject to the receipt in immediately available funds in the Seller’s Bank
Account of the Aggregate Amount Owing (as shown in Section 2 of Schedule A)
(being the aggregate amount owing in respect of the amounts listed in
sub-clauses (i) to (v) above) at Closing (or such additional amount to reflect
any further interest accrued in accordance with the terms of the Inter-Company
Indebtedness due to a delay in the Closing Date), the Seller and the Company
shall execute and deliver to MC Holdco at Closing and MC Holdco shall execute
and deliver to the Seller at Closing:

 

2



--------------------------------------------------------------------------------

  i. a PEC transfer agreement in respect of the Series A, B and D Preferred
Equity Certificates issued by the Company and subscribed by the Seller;

 

  ii. an assumption agreement in respect of the Interest-Free Loan Agreement,
the Intercompany Loan Agreement and, in order to give full effect to clause 6.5
of the Purchase Agreement, the intercompany loan agreement dated 26 January 2010
between the Seller as borrower and the Company as lender,

 

       and Schedule 3 of the Purchase Agreement shall be deemed to be amended
accordingly;

 

  e. subject to receipt of the amount and execution and delivery of the
documents each referred to in sub-clause (d) above, the Seller shall have no
rights to receive any further amounts whatsoever in respect of the Inter-Company
Indebtedness and the Company and any other Target Company shall be irrevocably
and unconditionally released from any obligation towards the Seller in respect
of the Inter-Company Indebtedness; and

 

  f. any reference in the Purchase Agreement to the sale and purchase of the
Shares at Closing shall also be deemed to include a reference to the sale and
purchase of the inter-company indebtedness as contemplated by this clause 1.

2. Novation. With immediate effect from the Effective Date but subject to
clauses 3 and 4 below:

 

  a. MC Holdco shall cease to be a party to the Purchase Agreement (as amended
by clause 1 above) and each Transaction Document to which it is a party and MC
Netherlands shall become a party to them in place of MC Holdco;

 

  b. MC Netherlands undertakes with the Parties to accept, observe, perform and
discharge all the liabilities and obligations of MC Netherlands under the
Purchase Agreement (as amended by clause 1 above) and each Transaction Document
to which it is a party (howsoever arising and whether arising on, before or
after the Effective Date) in substitution for MC Holdco;

 

  c. the Parties hereby all agree to the substitution of MC Netherlands in place
of MC Holdco and that MC Netherlands may exercise and enjoy all the rights of MC
Holdco under the Purchase Agreement (as amended by clause 1 above) and each
Transaction Document to which it is a party (howsoever arising and whether
arising on, before or after the Effective Date) in substitution for MC Holdco as
if MC Netherlands had at all times been a party to the Purchase Agreement (as
amended by clause 1 above) and each Transaction Document to which it is a party;
and

 

  d. the Parties hereby release and discharge MC Holdco from all claims,
demands, liabilities and obligations under the Purchase Agreement (as amended by
clause 1 above) and each Transaction Document to which it is a party (howsoever
arising and whether arising on, before or after the Effective Date) and accept
the liabilities and obligations to it of MC Netherlands in place of MC Holdco.

3. MC Holdco Continuing Obligations. Notwithstanding the provisions of clauses
2(a) to (d) above, MC Holdco hereby acknowledges that it shall remain fully and
primarily liable for all the obligations under the Purchase Agreement with
respect to: (a) the acquisition and assumption of, and

 

3



--------------------------------------------------------------------------------

payment for, the inter-company indebtedness for borrowed money referred to in
clause 1 above, and (b) payment of all or part of the Facilities in accordance
with clause 6.3(b) of the Purchase Agreement to the extent mutually agreed with
MC Netherlands.

4. MCBC Continuing Obligations. For the avoidance of doubt, MCBC agrees and
confirms that the guarantee provided by it pursuant to clause 13 of the Purchase
Agreement shall apply in respect of the obligations of both MC Holdco and MC
Netherlands (howsoever arising and whether arising on, before or after the
Effective Date).

5. Further Assurance. Each of the Parties agrees to perform (or procure the
performance of) all further acts and things, and execute and deliver (or procure
the execution and delivery of) such further documents, as may be required by law
or as may be necessary or reasonably desirable to implement and/or give effect
to this Agreement.

6. Governing Law and Jurisdiction. This Agreement and any non-contractual
obligations arising out of or in connection with this Agreement shall be
governed by, and interpreted in accordance with, English Law. Except as
expressly provided otherwise in this Agreement, the English courts shall have
exclusive jurisdiction in relation to all disputes (including claims for set-off
and counterclaims) arising out of or in connection with this Agreement
including, without limitation, disputes arising out of or in connection with
(i) the creation, validity, effect, interpretation performance or
non-performance of, or the legal relationships established by, this Agreement
and (ii) any non-contractual obligations arising out of or in connection with
this Agreement. For such purposes each party irrevocably submits to the
jurisdiction of the English courts and waives any objection to the exercise of
such jurisdiction.

7. Counterparts. This Agreement may be executed in any number of counterparts,
and by each party on separate counterparts. Each counterpart is an original, but
all counterparts shall together constitute one and the same instrument. Delivery
of a counterpart of this Agreement by e-mail attachment or telecopy shall be an
effective mode of delivery.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

MC HOLDCO:

 

MOLSON COORS HOLDCO 2 LLC

By:   /s/ E. Lee Reichert   Name: E. Lee Reichert   Title: Assistant Secretary

 

MC NETHERLANDS:

 

MOLSON COORS NETHERLANDS B.V.

By:   /s/ Pieter Oosthoek   Name: Pieter Oosthoek   Title: Managing Director A
By:   /s/ Julio O. Ramirez   Name: Julio O. Ramirez   Title: Managing Director B

 

MCBC:

 

MOLSON COORS BREWING COMPANY

By:   /s/ Peter Swinburn   Name: Peter Swinburn   Title: Chief Executive Officer
and President

 

SELLER:

 

STARBEV L.P.

By: STARBEV GP LIMITED

Title: General Partner

By:   /s/ Carl Hansen   Name: Carl Hansen   Title: Director



--------------------------------------------------------------------------------

MANAGEMENT WARRANTORS: /s/ Alain Beyens ALAIN BEYENS /s/ Brian Mackie BRIAN
MACKIE /s/ Philippe Vandamme PHILIPPE VANDAMME /s/ Marilen Kenington MARILEN
KENINGTON /s/ Marcus Johansson MARCUS JOHANSSON /s/ Lucian Ghinea LUCIAN GHINEA